          Case 1:18-vv-01689-UNJ Document 33 Filed 10/27/20 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-1689V
                                        UNPUBLISHED


    ANTHONY PARTEE,                                         Chief Special Master Corcoran

                        Petitioner,                         Filed: September 23, 2020
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Jerome A. Konkel, Samster, Konkel & Safran, S.C., for petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

      On November 1, 2018, Anthony Partee filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered shoulder injuries related to vaccine
administration (“SIRVA”) as a result of an influenza vaccine received on October 25,
2017. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

       On September 22, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent agrees that “petitioner’s medical course is
consistent with SIRVA as defined by the Vaccine Injury Table and corresponding

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:18-vv-01689-UNJ Document 33 Filed 10/27/20 Page 2 of 2




Qualifications and Aids to Interpretation. Specifically, petitioner had no pre-vaccination
history of pain, inflammation, or dysfunction of his left shoulder, pain occurred within 48
hours after receipt of an intramuscular vaccination; pain and reduced range of motion
were limited to the shoulder in which the vaccine was administered; and, no other
condition or abnormality, such as brachial neuritis, has been identified to explain
petitioner’s shoulder pain.” Id. at 4. Respondent further agrees that “based on the medical
records . . . petitioner suffered the residual effects of his condition for more than six
months. Therefore, based on the record as it now stands, petitioner has satisfied all legal
prerequisites for compensation under the Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
